Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application No. 16/890,159 filed 6/2/2020 has been examined.
In this Office Action, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.

Claim 1 recites:
decoding concatenated data to identify particular data associated with a data field.
The limitation of decoding concatenated data to identify particular data associated with a data field, as drafted, is a process that, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic computer
components. That is, other than reciting databases, nothing in the claim element precludes the
step from practically being performed in the mind. For example, but for the processor language,
decoding in the context of this claim encompasses the user manually determining generic “particular data” using generic “decoding” of “concatenated data”. Similarly, the limitations of receiving; embedding; encoding; concatenating; encoding; concatenating and updating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of 
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
decoding concatenated data to identify particular data is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a processor to perform both the receiving; embedding; encoding; concatenating; encoding; concatenating and updating and decoding steps. The processor in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of generically decoding data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform


Dependent claims 2-10 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-10 are also directed towards
nonstatutory subject matter.

As per independent claims 11 and 20, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
method/system described in independent claims 11 and 20 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 12-19 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 12-19 are also
directed towards non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Cristescu et al., US Pub. No. 2021/0012102.

As to claim 1 (and substantially similar claim 11), Cristescu discloses an information handling system for extracting data associated with a data field of a database from a randomly formatted source document, 
(Cristescu [0031] In some embodiments, extracting structured data from such documents
comprises selectively extracting a text content of each field, and labeling the respective content with an indicator of a field type/category of the respective field.; see also [0028] Server 16 is configured to extract data from document images provided by client systems)

the information handling system comprising:
a memory; and

a processor in communication with the memory 
(Cristescu Fig. 15)
and configured to:
receive the document;
(Cristescu [0037] In some embodiments, data scraping engine 40 includes an optical character recognition (OCR) engine 42 configured to receive document image 20 and to extract a set
of text tokens 30 from image 20. One exemplary OCR engine 42 detects individual text characters within document image 20 and concatenates the respective characters into text
tokens according to pre-determined token segmentation rules. see also [0028] Server 16 is configured to extract data from document images provided by client systems)
 
embed a text-based representation of text of the document into vector data
associated with the text;
(Cristescu teaches a token embedding vector/text feature vector, i.e. vector data associated with the text see  [0048] In some embodiments, data scraping engine 40 (FIG. 4) further includes a set of feature extractors configured to determine, for each text token, a token embedding vector comprising I-dimensional array of numbers amounting to a representation of the respective text token in an abstract coordinate space commonly known in the art of machine learning as an embedding space.
See also [0058] In some embodiments, text feature extractor 44 is trained to produce a text feature vector 62 indicative of a field type of the respective text token 30;
See also [0071] Data scraping engine 40 (FIG. 4) further comprises a token classifier 50 connected to feature extractors 44 and 46 and to line segmentation engine 48. In some embodiments, token classifier 50 is configured to receive a sequence of token embedding 

encode the vector data through a first neural network into reconstructed text
activations;
(Cristescu [0055] token text encoder 59 comprises an artificial neural network including a pooling layer that performs a dimensionality reduction of the embedding tensor, collapsing it into a I-dimensional text feature vector as shown in FIG. 10. Pooling may proceed according to any method known in the art of machine learning.;
See also [0051] Character encoder 55 may comprise an artificial multilayer neural network, configured to receive a one-hot or character ID representation of each character, and to produce a corresponding character embedding vector. Internal parameters of encoder 55 (for instance a set of neural network synapse weights) may be adjusted via a training process.)

concatenate the vector data with an image-based representation of the document
to provide first concatenated data;
(Cristescu teaches capturing layout/document images/linearizing the document to concatenate, see  [0040] To determine an ordering of text tokens, some embodiments of line segmentation engine 48 attempt to arrange text tokens 30 of the target document into separate text lines, as if the respective document were a section of plain text, such as a book paragraph. This process is herein called line segmentation. The document may then be linearized by concatenating the resulting text lines, to produce a single token sequence containing all text tokens. To aid with
line segmentation, some embodiments pre-process document image 20 by automatically rotating it to remove the occasional rotational bias. 
See also Linearizing the document [0095] Linearizing the document as shown above may


encode the first concatenated data through a second neural network into extracted
visual feature activations;
(Cristescu [0051] Character encoder 55 may comprise an artificial multilayer neural network, configured to receive a one-hot or character ID representation of each character, and to produce a corresponding character embedding vector;
[0037] One exemplary OCR engine 42 detects individual text characters within document
image 20 and concatenates the respective characters into text tokens according to pre-determined token segmentation rules. Some embodiments of OCR engine 42 further output
a token box indicator 31 comprising an encoding of a bounding box calculated for each detected text token.)

concatenate the reconstructed text activations with the extracted visual feature
activations to provide second concatenated data;
(Cristescu  [0046] A step 126 may check whether there are still tokens that are not assigned to any text line. When yes, engine 48 returns to step 104 to initialize a new text line. When no, a

see also [0094] To capture some of the layout information, some embodiments linearize the content of the document images by segmenting it into individual text lines. Each line comprises an ordered sub-sequence of text tokens, wherein the ordering may reflect the natural reading order of the respective language (e.g., a token located to the left of another token may precede the latter in the token sequence). Adjacent text lines are then concatenated to produce an ordered sequence of tokens spanning the whole document. Some embodiments then present the tokens as input to the classifier in the specific order indicated by the sequence.))

decode the second concatenated data to identify particular data associated with the
data field; 
(Cristescu  [0083] An exemplary procedure for training a text feature extractor that uses a word2vec/GloVe representation pairs feature extractor 44 with a decoder configured to predict a
token context given the central token of a sequence. Alternatively, the decoder may be configured to output the central token of a token sequence given the token context of the
respective sequence. Parameters of extractor 44 and of the decoder are then tuned with the aim of minimizing prediction error over the training corpus of accounting documents images. Such parameter tuning may proceed according to an appropriate version of a backpropagation algorithm.)

and
update an entry of the database with the particular data in the data field

JavaScript Object Notation (JSON). Other embodiments may format document content indicator 22 as a table (e.g., comma-separated values---CSV) or may use some proprietary
data format such as Microsoft Excel® or Oracle Database®.;
See also [0007] The token classifier is configured to determine a field type of a
field containing the text token according to text feature vector and the image feature vector.;
and [0034] In some embodiments, document processing server 16 is configured to automatically identify text fields from document image 20, and to return a content of the respective fields as document content indicator 22. Data extraction from image 20 may further comprise identifying a field type of each detected field.).


It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply token embedding vectors/linearizing the documents as taught by Cristescu since it was known in the art that text extraction systems provide linearizing the document which may further improve automated classification by revealing certain patterns of information to the token classifier where invoices and receipts typically include a section wherein multiple purchased goods are itemized, for instance as a table listing for each item an item name, quantity purchased, price per unit, and total price and in linearized form, the respective section comprises a sequence of text tokens wherein successive fields alternate in a repeating, predictable pattern (e.g., several tokens of type "item name" are followed by one token of type "quantity", followed by one token of type "price per unit", etc.) where this kind of pattern is easily recognized by neural network classifiers (Cristescu 0095).


As to claim 2, Cristescu discloses the information handling system of claim 1, wherein:
the document is received in a first file format; 
(Cristescu [0088] Although the detailed description above has focused primarily on accounting/commercial documents such as invoices and receipts, the illustrated systems may be adapted with some modifications to extracting information from other documents such as ID cards, business cards, flyers, catalogs, etc.)
and
the processor is further configured to convert the document from the first file format to a
second file format, wherein the first file format is different from the second file
format, and wherein the second file format includes the text-based representation
(Cristescu [0087] The exemplary systems and methods described above allow an efficient automatic scraping of structured data from document images. In one exemplary use-case
scenario, a employee of an accounting department of a corporation uses a desktop computer to scan and send invoices to a document processing server executing some embodiment of the present invention. The server may reply with a structured content of the respective invoices, exported in a format which is preferred by the respective user (e.g., Microsoft Excel® file).).


As to claim 3, Cristescu discloses the information handling system of claim 2, wherein the processor is further configured to convert the document from the first file format to a third file format, wherein the first and second file formats are different from the third file format, and wherein the third file format includes the image-based representation
(Cristescu [0034] The information contained in content indicator 22 may be formatted according to any data specification known in the art. For instance, the set of exemplary tuples described above may be encoded using a version of Extensible Markup Language (XML) or

data format such as Microsoft Excel® or Oracle Database®. ).

As to claim 4, Cristescu discloses the information handling system of claim 1, wherein in embedding the text-based
representation, the processor utilizes a word-to-vector embedding model
(Cristescu [0082] A special type of independent training applies to a text feature extractor 44 which uses a version of a word2vec or Glo Ve representation of each text token in a context of other tokens. ; see also [0060] Such alternative embodiments may employ a modified version of a word2vec or a GloVe embedding,; [0063] while a second part of vector 62 may be calculated according to a word2vec/Glove embedding as described above).

As to claim 5, Cristescu discloses the information handling system of claim 4, wherein in embedding the text-based representation, the processor further utilizes a character-to-vector embedding model
(Cristescu [0051] In one such example, a character encoder 55 is configured to input text
token 30 and to output a set of character embedding vectors, each such vector corresponding to an individual character of token 30 (see FIG. 10)).

As to claim 6, Cristescu discloses the information handling system of claim 1, wherein the second neural network comprises a dilated convolution neural network (Cristescu [0052] Text feature extractor 44 may further comprise a text convolver 57 which may be structured as a convolutional neural network. In one example illustrated in FIG. 10, convolver 57 is configured to transform the set of character embedding vectors representing individual characters of


As to claim 7, Cristescu discloses the information handling system of claim 1, wherein in decoding the second concatenated data, the processor utilizes two dense layers of rectified linear units (ReLU s ), followed by a single layer of bi-directional Long Short-Term Memory (LSTM) units, and followed by two additional dense layers ofReLUs
(Cristescu [0072] Token classifier 50 may be constructed according to any architecture known in the art of machine learning. In a preferred embodiment of the present invention, classifier 50 includes a recurrent neural network (RNN) connected to a fully connected layer and further connected to ReLU and/or loss layers. The RNN may be implemented using a bi-directional long short term memory (LSTM) architecture or graph neural net (GNN) architecture. In one such example, the RNN comprises multiple stacked LSTM networks (e.g., 2-4 layers). The RNN may receive token embedding vectors and output a prediction to the fully connected layer, which in turn computes the class assignment/ field-type of each text token;
See also [0058] In some embodiments, text feature extractor 44 is trained to produce a text feature vector 62 indicative of a field type of the respective text token 30. In one such example, text embedding 62 comprises a subset of elements, each elements of the subset indicative of a likelihood that text token 30 belongs to a distinct field type (e.g., "Billing address", "Subtotal", etc.). In such embodiments, token text encoder 59 may further comprise a classifier neural network, for instance a fully connected layer coupled to a rectified linear unit (ReLU) and/or a loss layer.;
See also [0069] In some embodiments, image feature extractor 46 is trained to produce an image feature vector 64 indicative of a field type of the respective text token 30. In one such

a classifier neural network, for instance a fully connected layer coupled to a rectified linear unit (ReLU) and/or a loss layer, all configured and trained to determine the respective field type.;
).

As to claim 8, Cristescu discloses the information handling system of claim 7, wherein each dense layer of ReLUs includes at least five hundred layers (Cristescu [0072] Token classifier 50 may be constructed according to any architecture known in the art of machine learning. In a preferred embodiment of the present invention, classifier 50 includes a recurrent neural network (RNN) connected to a fully connected layer and further connected to ReLU and/or loss layers. The RNN may be implemented using a bi-directional long short term memory (LSTM) architecture or graph neural net (GNN) architecture. In one such example, the RNN comprises multiple stacked LSTM networks (e.g., 2-4 layers). The RNN may receive token embedding vectors and output a prediction to the fully connected layer, which in turn computes the class assignment/ field-type of each text token;).

As to claim 9, Cristescu discloses the information handling system of claim 8, wherein the dense layer of LSTM units includes at least three hundred layers (Cristescu [0072] Token classifier 50 may be constructed according to any architecture known in the art of machine learning. In a preferred embodiment of the present invention, classifier 50 includes a recurrent neural network (RNN) connected to a fully connected layer and further connected to ReLU and/or loss layers. The RNN may be implemented using a bi-directional long short term memory (LSTM) architecture or graph neural net (GNN) architecture. In one such example, the RNN comprises multiple stacked LSTM networks (e.g., 2-4 layers). The RNN may receive token embedding 

As to claim 10, Cristescu discloses the information handling system of claim 1, wherein:
the information handling system represents an invoice processing system; 
(Cristescu abstract: Described systems and methods allow the automatic extraction of structured information from images of structured text documents such as invoices and receipts.
See also [0030] Without loss of generality, the following description will focus on scraping data from accounting/commercial documents such as invoices and receipts.; see also [0087] In one exemplary use-case scenario, a employee of an accounting department of a corporation uses a desktop computer to scan and send invoices to a document processing server executing some
embodiment of the present invention.)
and
the particular data includes at least one of invoicing entity, an invoicing entity address, an
invoice number, a line item number, a line item description, and a price
(Cristescu [0032] FIGS. 3-A-B show an exemplary invoice 24a and receipt 24b, respectively, having a set of text fields 32a-f of various field types. In the case of an invoice, exemplary field
types may include, among others: Vendor name, Vendor address, Buyer name, Billing address, Shipping address, Invoice number, Purchase order number, Invoice date, Tax due, Total due, Payment terms, Currency, Item description, Item quantity, Item unit price, Item line amount, Item
purchase order number, Item number, and Item part number. In the example of FIG. 3-A, field 32a contains a billing name and address, field 32b contains an invoice date, items 32c-d
contain an item description and a total amount due, respectively. In turn, in the example ofFIG. 3-B, field 32e contains a service provider name and address. Individual fields may span multiple text lines.).


therefore, the arguments above regarding claim 2 are also applicable to claim 12.

Referring to claim 13, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 13.

Referring to claim 14, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 14.

Referring to claim 15, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 15.

Referring to claim 16, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 16.

Referring to claim 17, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 17.

Referring to claim 18, this dependent claim recites similar limitations as claim 9;
therefore, the arguments above regarding claim 9 are also applicable to claim 18.

Referring to claim 19, this dependent claim recites similar limitations as claim 10;
therefore, the arguments above regarding claim 10 are also applicable to claim 19.




As to claim 20, Cristescu discloses an invoice processing system for extracting data associated with a data field of a database from a randomly formatted source document, 
(Cristescu [0031] In some embodiments, extracting structured data from such documents
comprises selectively extracting a text content of each field, and labeling the respective content
with an indicator of a field type/category of the respective field.; see also [0028] Server 16 is
configured to extract data from document images provided by client systems)

the system comprising:
a memory; and
(Cristescu Fig. 15)
a processor in communication with the memory 
(Cristescu Fig. 15)
and configured to:
receive the document;
(Cristescu [0037] In some embodiments, data scraping engine 40 includes an optical character
recognition (OCR) engine 42 configured to receive document image 20 and to extract a set
of text tokens 30 from image 20. One exemplary OCR engine 42 detects individual text
characters within document image 20 and concatenates the respective characters into text
tokens according to pre-determined token segmentation rules. see also [0028] Server 16 is
configured to extract data from document images provided by client systems)

embed a text-based representation of text of the document into vector data
associated with the text;
(Cristescu teaches a token embedding vector/text feature vector, i.e. vector data associated
with the text see [0048] In some embodiments, data scraping engine 40 (FIG. 4) further

embedding vector comprising I-dimensional array of numbers amounting to a representation of the respective text token in an abstract coordinate space commonly known in the art of machine
learning as an embedding space.
See also [0058] In some embodiments, text feature extractor 44 is trained to produce a text
feature vector 62 indicative of a field type of the respective text token 30;
See also [0071] Data scraping engine 40 (FIG. 4) further comprises a token classifier 50
connected to feature extractors 44 and 46 and to line segmentation engine 48. In some
embodiments, token classifier 50 is configured to receive a sequence of token embedding vectors 60 ordered according to token ordering indicator 35, and to output a set of field-type assignment indicators 54 (e.g. class labels) indicating a likely field type of each text token 30)

encode the vector data into reconstructed text activations;
(Cristescu [0055] token text encoder 59 comprises an artificial neural network including a
pooling layer that performs a dimensionality reduction of the embedding tensor, collapsing it into
a I-dimensional text feature vector as shown in FIG. 10. Pooling may proceed according to any
method known in the art of machine learning.;
See also [0051] Character encoder 55 may comprise an artificial multilayer neural network,
configured to receive a one-hot or character ID representation of each character, and to
produce a corresponding character embedding vector. Internal parameters of encoder 55 (for
instance a set of neural network synapse weights) may be adjusted via a training process.)

concatenate the vector data with an image-based representation of the document
to provide first concatenated data;
(Cristescu teaches capturing layout/document images/linearizing the document to concatenate,

the respective document were a section of plain text, such as a book paragraph. This process is
herein called line segmentation. The document may then be linearized by concatenating the
resulting text lines, to produce a single token sequence containing all text tokens. To aid with
line segmentation, some embodiments pre-process document image 20 by automatically
rotating it to remove the occasional rotational bias.
See also Linearizing the document [0095] Linearizing the document as shown above may
further improve automated classification by revealing certain patterns of information to the token
classifier. Invoices and receipts typically include a section wherein multiple purchased goods
are itemized, for instance as a table listing for each item an item name, quantity purchased,
price per unit, and total price. In linearized form, the respective section comprises a sequence of
text tokens wherein successive fields alternate in a repeating, predictable pattern (e.g., several
tokens of type "item name" are followed by one token of type "quantity", followed by one token
of type "price per unit", etc.). This kind of pattern is easily recognized by neural network
classifiers.)

encode the first concatenated data through a dilated convolution neural network
into extracted visual feature activations;
(Cristescu [0051] Character encoder 55 may comprise an artificial multilayer neural network,
configured to receive a one-hot or character ID representation of each character, and to
produce a corresponding character embedding vector;
[0037] One exemplary OCR engine 42 detects individual text characters within document
image 20 and concatenates the respective characters into text tokens according to predetermined
token segmentation rules. Some embodiments of OCR engine 42 further output

text token.)

concatenate the reconstructed text activations with the extracted visual feature
activations to provide second concatenated data;
(Cristescu [0046] A step 126 may check whether there are still tokens that are not assigned to
any text line. When yes, engine 48 returns to step 104 to initialize a new text line. When no, a
step 128 linearizes the document by concatenating all text lines to produce a single token
sequence. An indicator if the resulting ordered token sequence is the returned as token ordering
indicator 35 (step 130).;
see also [0094] To capture some of the layout information, some embodiments linearize the
content of the document images by segmenting it into individual text lines. Each line comprises
an ordered sub-sequence of text tokens, wherein the ordering may reflect the natural reading
order of the respective language (e.g., a token located to the left of another token may precede
the latter in the token sequence). Adjacent text lines are then concatenated to produce an
ordered sequence of tokens spanning the whole document. Some embodiments then present
the tokens as input to the classifier in the specific order indicated by the sequence.))

decode the second concatenated data to identify particular data associated with the
data field, wherein the data field; 
(Cristescu [0083] An exemplary procedure for training a text feature extractor that uses a
word2vec/GloVe representation pairs feature extractor 44 with a decoder configured to predict a
token context given the central token of a sequence. Alternatively, the decoder may be
configured to output the central token of a token sequence given the token context of the
respective sequence. Parameters of extractor 44 and of the decoder are then tuned with the aim
of minimizing prediction error over the training corpus of accounting documents images. Such

algorithm.)

and
update an entry of the database with the particular data in the particular data
(Cristescu [0034] The information contained in content indicator 22 may be formatted according
to any data specification known in the art. For instance, the set of exemplary tuples described
above may be encoded using a version of Extensible Markup Language (XML) or
JavaScript Object Notation (JSON). Other embodiments may format document content indicator
22 as a table (e.g., comma-separated values---CSV) or may use some proprietary
data format such as Microsoft Excel® or Oracle Database®.;
See also [0007] The token classifier is configured to determine a field type of a
field containing the text token according to text feature vector and the image feature vector.;
and [0034] In some embodiments, document processing server 16 is configured to automatically
identify text fields from document image 20, and to return a content of the respective fields as
document content indicator 22. Data extraction from image 20 may further comprise identifying
a field type of each detected field.)
includes at least one of invoicing entity, an invoicing entity address, an
invoice number, a line item number, a line item description, and a price
(Cristescu [0032] FIGS. 3-A-B show an exemplary invoice 24a and receipt 24b, respectively,
having a set of text fields 32a-f of various field types. In the case of an invoice, exemplary field
types may include, among others: Vendor name, Vendor address, Buyer name, Billing address,
Shipping address, Invoice number, Purchase order number, Invoice date, Tax due, Total due,
Payment terms, Currency, Item description, Item quantity, Item unit price, Item line amount, Item
purchase order number, Item number, and Item part number. In the example of FIG. 3-A, field
32a contains a billing name and address, field 32b contains an invoice date, items 32c-d

3-B, field 32e contains a service provider name and address. Individual fields may span multiple
text lines.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Elor et al., US Patent No. 10,872,236, teaches layout-agnostic clustering-based classification
of document keys and values are described. A key-value differentiation unit generates feature vectors corresponding to text elements of a form represented within an electronic image using a machine learning (ML) model. The ML model was trained utilizing a loss function that separates keys from values. The feature vectors are clustered into at least two clusters, and a cluster is determined to include either keys of the form or values of the form via identifying neighbors
between feature vectors of the cluster(s) with labeled feature vectors;
and
Liu et al., US Pub. No. 2021/0216862, teaches methods for encode task description and task meta info into concatenated task vectors; encode context text and context meta info into concatenated context text vectors; encode context image and the context meta info into concatenated context image vectors; perform dual coattention on the concatenated task vectors
and the concatenated context text and image vectors to obtain attended task vectors and attended context vectors; perform BiLSTM on the attended task vectors and the attended context vectors to obtain task encoding and context encoding; and decode the task encoding and the context encoding to obtain an answer to the task. 



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/14/2022